Citation Nr: 0127362	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  99-21 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim seeking entitlement to service connection for 
a back disorder and, if so, whether all the evidence both old 
and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.  

This matter initially came before the Board of Veterans' 
Appeal (Board) on appeal from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas, which held that new and material evidence had 
not been submitted to reopen the veteran's claim seeking 
entitlement to service connection for a back condition.  In 
January 2001, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  In a November 1993 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for a back condition.  

3.  The veteran did not file a timely formal appeal; 
therefore, the November 1993 RO rating action constitutes the 
last final disallowance of the veteran's claim.

4.  The evidence received since the unappealed November 1993 
RO decision is either cumulative or redundant, or does not 
bear directly and substantially upon the issue at hand, and 
is not so significant that it must be considered to decide 
fairly the merits of the veteran's previously disallowed 
claim.


CONCLUSIONS OF LAW

1.  The RO's November 1993 decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  The evidence received subsequently to the RO's November 
1993 denial is not new and material; thus, the requirements 
to reopen the claim of entitlement to service connection for 
a back condition have not been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the appellant and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  Also, VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim. 

The Board further notes that during the course of the 
appellate process, the provisions of 38 C.F.R. § 3.156 with 
respect to new and material evidence were changed, effective 
August 29, 2001.  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, supra.  
Here, the Secretary has specifically limited the application 
of the changes in § 3.156 to claims to reopen received on or 
after August 29, 2001.  Since the appellant's claim to reopen 
was filed prior to August 29, 2001, the new § 3.156 
provisions are not applicable in his case and the prior law 
will be applied herein. 

In this case, even though the claim was adjudicated prior to 
enactment of the VCAA and its implementing regulations, the 
Board concludes that the VA's duties have been fulfilled.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
discussions in the RO's February 1999 decision of record, 
March 1999 statement of the case (SOC), January 2001 Board 
remand, and supplemental statement(s) of the case (SSOC) 
dated in May and June 2001, informed the veteran of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The RO 
has obtained the veteran's available service medical records 
and his post-service treatment records.  Reasonable efforts 
were taken to obtain all relevant evidence identified by the 
veteran, and all evidence so obtained was considered.  
Additionally, the Board, by means of a January 2001 remand, 
sought to develop additional evidence.  In this regard, it is 
noted that additional VA medical records were associated with 
the evidentiary record as a result of the January 2001 
remand.  While the Board acknowledges that the veteran 
asserted, in written correspondence dated in June 2001, that 
the RO did not review certain medical records received 
pursuant to the Board's January 2001 remand, review of the 
record shows that the RO did in fact review all records 
received subsequent to January 2001.  The Board is unaware of 
any additional relevant and available evidence.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

Under applicable statutory law, "[n]ew and material 
evidence" is defined as that "not previously submitted to 
the agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283 (citations omitted);  
Manio, 1 Vet. App. at 145  (1991).  However, in Hodge v. 
West, the United States Court of Appeals for the Federal 
Circuit held that this third element for new and material 
evidence (i.e. that it raise a reasonable possibility of 
changing the previous disallowance) was not a reasonable 
interpretation of the regulatory provisions pertaining to new 
and material evidence, namely 38 C.F.R. § 3.156(a).  Hodge v. 
West, 155 F.3d 1353  (Fed. Cir. 1998).  Therefore, there no 
longer is a requirement that the new evidence provide a 
"reasonable possibility" of changing the outcome of the 
case.

The Board also points out that service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303 (2001).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2001).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2001).

The record shows that in an October 1988 rating decision the 
RO initially denied the veteran's claim for service 
connection for a back disorder.  The RO indicated that review 
of the service medical records were negative for any back 
condition, and that postservice medical evidence showed that 
the veteran sustained an industrial injury to the back in 
1978.  The veteran was notified of this determination and of 
his procedural and appellate rights by VA letter dated 
November 1988.  However, he did not initiate an appeal of the 
RO's denial within one year of the notification.  Therefore, 
the October 1988 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.302 (2001).  The veteran 
sought to reopen his claim in August 1993.  The RO, in 
November 1993 rating decision, determined that new and 
material evidence had not been presented to reopen the 
veteran's claim for service connection.  The RO found that 
while new medical evidence had been submitted, the evidence 
was not material to establish that a chronic back condition 
was incurred in or aggravated during the veteran's period of 
service.  A letter of notice was mailed to the veteran in 
November 1993, but was returned due to a bad address.  Review 
of the record shows that the veteran was finally informed of 
this November 1993 decision in July 1995.  Again, as was 
previously the case, the veteran did not initiate an appeal 
of the RO's denial within the requisite time period.  
Therefore, the November 1993 rating decision is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (2001).  

Subsequently, in a rating decision dated in February 1999, 
the RO determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a back condition.  The veteran perfected a 
timely appeal to this February 1999 decision.  

Therefore, based upon the facts of this case, the evidence 
that must be considered in determining whether there is a 
basis for reopening this claim is that evidence added to the 
record since the November 1993 RO rating decision, the last 
disposition in which the appellant's claim was finally 
disallowed on any basis.  See Evans, supra, at 285 (1996).

The evidence of record at the time of the November 1993 RO 
decision included service medical records which showed that 
on examination at service enlistment in September 1942 no 
musculoskeletal defects were noted.  The veteran was treated 
in March 1944 for complaints of pain in the mid-dorsal region 
after falling during a game of dodge ball.  Tenderness in the 
area of the 7th and 8th dorsal spine was noted as was in the 
lateral muscle region.  Massage therapy and wintergreen oil 
treatment were prescribed; no diagnosis was rendered.  
Additionally, the report of physical examination conducted at 
the time of the veteran's discharge from service, dated in 
September 1945, shows no back disability.

VA physical examination reports, dated in January 1948 and 
September 1949, reveal that the veteran did not complain of 
back-related problems or that any disorder of the back was 
diagnosed.  

A private medical record dated in May 1953 shows that the 
veteran complained of back pain.  Tender paravertebral 
muscles were noted on examination; and back pain (myositis), 
severe, chronic, was diagnosed.  

A VA examination report dated in June 1953 shows that the 
veteran indicated that he hurt his back during service in 
1942.  The veteran informed the examiner that he did heavy 
lifting and that his back had bothered him for 3 or 4 months, 
with his low back hurting most of the time.  No residuals of 
lumbosacral disease or injury was reported by the examiner.  
A VA X-ray (roentgen) report dated in June 1953 shows that 
examination of the veteran's lumbar spine was described as 
normal.  

A letter dated in July 1978 from a private physician, S. J. 
Siff, indicates that the veteran had been seen in June 1978 
for treatment following the incurrence of an injury to his 
neck and upper back in June 1978 in the course of his 
employment.  The diagnoses were cervical and thoracic strain 
and minimal degenerative arthritis of the cervical and 
thoracic spine.  

A letter dated in March 1979 notes that the veteran had 
continued to be treated by Dr. Siff for cervical and thoracic 
spine problems.  

As part of a VA Form 21-4138, dated in June 1988, the veteran 
noted that he had been treated by two VA physicians at the VA 
hospital located in "Temple" on June 8, 1988, and June 28, 
1988.  Treatment records, dated from February through July 
1988, from the this medical facility are not shown to include 
a reference to treatment afforded the veteran for his back.  

A September 1993 VA Medical Certificate shows that the 
veteran, in the course of being treated for a "cold," 
complained of back pain.  A diagnosis concerning the 
veteran's back was not shown to have been rendered.

Pertinent evidence added to the record since the November 
1993 RO decision includes VA and private medical records.  VA 
treatment records, dated between February 1997 and February 
1998, are shown to have been associated with the claims 
folder.  One record, dated in October 1997, shows a diagnosis 
of "DJD" [degenerative joint disease].  However, the record 
does not mention any specific musculoskeletal region.  

Private medical records, which appear to have been received 
by the RO in November 1998, are also of record.  A letter 
dated in October 1976 by Dr. Siff and addressed to an 
attorney, shows that the veteran had been treated in 
September 1976, at which time he stated that he injured his 
back in July 1976 at work following lifting some heavy 
materials.  It was mentioned that the veteran had denied any 
previous injury or symptoms associated with his low back 
area.  Another letter, dated later in October 1976, and also 
shown to have been written by Dr. Siff, indicates that the 
veteran was then being treated for lumbosacral strain and 
herniated nucleus pulposus.  A private history and physical 
report, show that the veteran was admitted to a hospital in 
January 1977.  The diagnosis was herniated nucleus pulposus.  
The record also shows that the veteran informed medical 
personnel that he sustained an injury to his low back in July 
1976 while working.  

The veteran submitted a photocopy of the above-mentioned 
service medical record dated in March 1944 showing a 
complaint of pain in the mid-dorsal region to the RO in 
October 1998.

Also of record are VA outpatient medical records dated in 
June and July 1999; these records were received by the RO in 
August 1999.  As was pointed out by the Board in January 
2001, It is not clear from a review of these records as to 
which VA medical facility the veteran was seen for this 
treatment.  Review of the July 1999 treatment record shows 
that the veteran claimed to have fallen off of a half truck 
injuring his back during service.  The Board also observed in 
January 2001 that while these medical records, which, 
parenthetically, are quite difficult to read, are shown to 
contain a reference to degenerative joint disease of the 
spine as well as posttraumatic arthritis, it is not clear 
whether this is information taken as history provided by the 
veteran or in fact represents a medical diagnosis made by the 
examining medical professional. 

As such, in an effort to ensure the veteran's right to due 
process, and as shown as part of the Board's January 2001 
remand, the veteran was to be requested to identity the VA 
medical facility from which he received treatment for his 
back disability in June and July 1999, namely, the above-
discussed medical records received by the RO on August 16, 
1999.  A letter was sent to the veteran in January 2001 
seeking this information.  As shown as part of a VA Form 21-
4138 (JF), dated in February 2001, the veteran indicated that 
he was treated at the VA hospital in Temple, Texas in 1998, 
1999, and that X-rays of the spine were taken in March 2001.  

Subsequently, several medical records were received by the RO 
showing treatment received by the veteran at the VA 
outpatient clinic located in Temple, Texas.  These records 
are dated from 1998 to 2001.  A July 1998 X-ray report shows 
a diagnosis of osteoporosis and degenerative disc disease at 
L2-L3, L5-S1.  A June 1999 treatment record, while showing 
that the veteran complained of back pain, does not contain a 
diagnosis concerning any back-related disorder.  A June 2000 
X-ray report shows findings reflective of moderate 
osteophytosis of the lumbosacral spine without any focal 
abnormality.     

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for a back disorder.  
The Board points out that as part of the above-referenced 
November 1993 RO rating decision, it was noted that the 
record did not include evidence to establish that a chronic 
back condition was incurred in or aggravated during the 
veteran's period of service.  

The Board finds that, to the extent that the submitted 
medical evidence is neither cumulative nor duplicative of 
evidence which was of record at the time of the RO's November 
1993 decision, see 38 U.S.C.A. § 5108 (West 1991), the 
submitted medical evidence is "new" evidence within the 
meaning of 38 U.S.C.A. § 5108 (West 1991).  However, the 
Board also finds that none of the medical evidence submitted 
in support of the veteran's claim is "material" evidence 
because, while the evidence does go to document the existence 
of complaints of back pain as well as to demonstrate recent 
diagnoses concerning the veteran's lumbosacral spine of 
osteoporosis (1998), degenerative disc disease (1998), and 
osteophytosis (2000), it does not constitute medical evidence 
that links the currently diagnosed lumbar spine disorders to 
the veteran's period of active service.  That is, the medical 
evidence is not material because it refers only to post-
service symptomatology and it does not medically link a 
current condition with remote events of service.  See Elkins 
v. Brown, 8 Vet. App. 391 (1995); Cox v. Brown, 5 Vet. App. 
95 (1993).  
The critical question in this case was and remains whether 
there is medical evidence linking any current low back 
disability to service.  The evidence received since the 
November 1993 RO decision does not adequately address this 
fundamental question as to the veteran's claim.  Therefore, 
the Board finds that the additional evidence received in this 
case is not probative of this critical question and thus is 
not material.  It is also not material because it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (prior 
to August 29, 2001).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996).

Therefore, the Board concludes that the evidence submitted 
subsequent to the RO's November 1993 decision is not "new 
and material, and provides no basis to reopen the veteran's 
claim for entitlement to service connection for a back 
disorder.  As such, the RO's November 1993 decision remains 
final.  


ORDER

New and material evidence to reopen the claim for service 
connection for a back disorder having not been submitted, the 
appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

